Citation Nr: 1622522	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-15 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1953 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in December 2015 when it was remanded for further development.  It has now returned to the Board for additional appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to service-connected bilateral hearing loss and posttraumatic stress disorder (PTSD).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is currently service-connected for bilateral hearing loss, rated as 60 percent disabling, tinnitus rated as 10 percent disabling, and PTSD, rated as 30 percent disabling.  His combined evaluation for compensation is 80 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has one disability rated as 40 percent disabling or more and sufficient additional disability to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he is unemployable due solely to service-connected disabilities.  The Veteran reported on his March 2009 formal claim for TDIU that last worked full-time in 1992 in the shipping department of Ford Motor Company and had a high school education.  He also reported that he was unable to continue working due to service-connected hearing loss.  

The Board finds that the Veteran is unemployable, but his unemployability is the result of the combined effect of his service-connected disabilities and his serious nonservice-connected conditions, rather than solely due to service-connected hearing loss and PTSD.  VA treatment records show that the Veteran has received treatment for numerous nonservice-connected conditions during the claims period including diabetes mellitus and associated neuropathy, heart disease, chronic kidney disease, and degenerative joint disease of the bilateral shoulders, hips, knees, and lumbar spine.  He experienced a transient ischemic attack in 2007 and was hospitalized at a private facility for a stroke in September 2007.  In March 2014, a VAMC orthopedist found that the Veteran was "frail and debilitated from significant degenerative joint disease."  Furthermore, examination reports submitted by the Veteran in November 2009, June 2011, and November 2014 in support of a claim for special monthly compensation demonstrate that he experiences severe functional impairment due to nonservice-connected diabetes, hypertension, arthritis, and other disabilities.  
The Veteran's hearing loss and PTSD are also not, by themselves, of sufficient severity to render him unemployable.  The Veteran clearly has severe hearing loss; his clinical records note that he is hard of hearing and often has difficulty responding to examiners or providing a detailed history as a result of his hearing impairment.  However, he utilizes bilateral hearing aids and a July 2010 VA examiner specifically found that the degree and extent of the Veteran's hearing impairment and tinnitus did not preclude gainful employment.  In December 2013, a VAMC psychiatrist noted that the Veteran was hard of hearing, but was able to converse and answer questions.  Similar circumstances are documented throughout the claims period, with the Veteran exhibiting difficulty hearing in a variety of circumstances, but also able to communicate and interact with his health care providers. 

Additionally, the Veteran's service-connected PTSD has very little impact on his employability.  He manifests symptoms of irritability, anxiety, and chronic sleep impairment due to PTSD, but has remained independent in his activities of daily living.  The Veteran reported during a January 2016 VA examination that he regularly attends church, drives to the store, and helps his wife with chores around the house.  The June 2013 and January 2016 VA examiners concluded that the Veteran's service-connected psychiatric disability does not interfere with his occupational functioning and the January 2016 VA examiner specifically found that the Veteran's PTSD does not result in any occupational impairment.  

VA treatment records also contain diagnoses of a depressive disorder and a cognitive disorder, but the Veteran is not service-connected for these conditions and they were not diagnosed by the June 2013 and January 2016 VA examiners.  The record does not contain medical evidence separating the symptoms accompanying these disorders from the service-connected PTSD.  Absent such evidence, the Board must attribute all the Veteran's psychiatric symptoms to the service-connected PTSD.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, even with consideration of the Veteran's depression and cognitive disorder, his psychiatric symptoms do not result in unemployability.  

The Veteran's cognitive dysfunction causes occasional memory loss and confusion, but has not rendered him unemployable.  A VAMC neurologist found in October 2015 that the Veteran recovered well from his September 2015 stroke and had no dangerous signs of memory loss (such as getting lost, not paying bills on time, and not knowing his friends and family).  The Veteran and his family have reported noticeable problems with the Veteran's memory since a June 2010 examination report for special monthly compensation, but there are few objective manifestations of memory loss aside from a November 2012 geriatric psychiatric intake evaluation at the VAMC when the examiner noted some memory problems.  Despite this finding, scans of the Veteran's brain prior to September 2015 are negative for abnormalities, and it is only after the September 2015 stroke that an MRI identified a change in the Veteran's brain functioning.  Additionally, while the Veteran has complained of depression during the claims period, he most recently denied feeling depressed during a November 2015 evaluation at the VAMC and upon VA examination in January 2016.  

The Veteran's VA psychiatrist provided a medical opinion in support of TDIU in May 2014, stating that the Veteran was unable to obtain gainful employment due to his psychiatric conditions.  This opinion was not accompanied by any rationale providing a basis for the finding of unemployability.  Additionally, as noted above, the June 2013 and January 2016 VA examiners found that the Veteran's PTSD did not interfere with his occupational functioning.  Their examination reports contained full and detailed discussions of the Veteran's symptoms, lay reports, and objective findings and are entitled to significant probative value.  The Board has also considered the effect of the Veteran's nonservice-connected depressive and cognitive disorders, but finds that they also do not cause impairment of sufficient severity to result in unemployability, especially given the lack of cognitive dysfunction observed by the VA examiners.  

In sum, the competent lay and medical evidence establishes that the Veteran has difficulty hearing in all situations due to severe hearing loss and little occupational impairment associated with his psychiatric disorders.  In light of the severity of his numerous nonservice-connected disabilities and the competent evidence demonstrating he is able to function and communicate well despite his service-connected hearing loss and PTSD, the Board finds that he is not unemployable due solely to combined effect of his service-connected disabilities.  The Board may not consider the Veteran's age or the effect of his nonservice-connected disabilities in the determination of whether he warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is clear that the Veteran is not unemployable with consideration of his service-connected conditions alone and the benefit-of-the-doubt rule is inapplicable.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.  


Duties to Notify and Assist

VA's has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2013 letter.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran is in receipt of compensation from the Social Security Administration (SSA), but the SSA informed VA in March 2014 that records associated with the award of benefits were destroyed and are not available for procurement.  

The Board also finds that the Veteran was provided adequate VA examinations to determine the effect of his hearing loss and PTSD on employment.  The Veteran was examined by VA in July 2010, June 2013, March 2014, and January 2016 to determine the severity of his service-connected hearing loss, tinnitus, and PTSD.  The examiners included a discussion of the functional impairment associated with the disabilities and, in the case of the July 2010, June 2013, and January 2016 examiners, specifically addressed the occupational effect of the service-connected conditions.  

The Veteran's representative argues in an April 2016 written brief that a remand is required to obtain a medical opinion addressing whether the Veteran's service-connected conditions collectively render him unemployable.  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  In fact, the need for combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, the Board finds that a medical opinion addressing the combined effects of the Veteran's multiple service-connected disabilities upon his employability is not necessary as the opinions of record adequately address the impact of his disabilities.  The Board is able to adequately assess the combined effects of these disabilities on the Veteran's employment without the benefit of an additional opinion and a remand is not required by the duty to assist.  See 38 C.F.R. § 4.16(a); see also Geib at 1354 (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore at 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


